DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/208,533. Claims 1-11 are pending in this application, of which claims 1-8, and 10-11 have been rejected below.
 
2.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

3.	Application 16/208,533, filed 12/03/2018 is a continuation of PCT/JP2017/020559, filed 06/02/2017. Application 16/208,533 claims foreign priority to 2016-133623, filed 07/05/2016.

Response to Amendment

4.	In the response filed February 08, 2021, Applicant amended claims 1, 3, 4, 8, 10, and 11, and did not cancel any claims. No new claims were presented for examination.

5.	Applicant's arguments are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

6.	Applicant's amendments to claims 1, 2, 8, and 10 are hereby acknowledged. In response
to Applicant’s amendments, the interpretation of claims 1, 2, 8, and 10 under 35 U.S.C. 112(f) or 

7.	Applicant's amendments to claims 1, 2, 8, and 10 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(a); accordingly these rejections have been withdrawn. 

8.	Applicant's amendments to claims 1, 2, 8, and 10 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly these rejections have been withdrawn. 

9.	Applicant's amendments to claims 3 and 4 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly these rejections have been withdrawn. 

Response to Arguments

10.	Applicant's arguments filed February 08, 2021, have been fully considered.

11.	Applicant submits “The Office Action has interpreted claims 1 and 8 limitations “acquisition unit,” “difference calculator,” and “a display unit”, claims 2 and 8 limitations “an input unit,” claim 10 "an input unit”, “an acquisition unit,” “a difference calculator,” “a display unit,” and claim 11 limitation “display unit” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. As shown in the preceding section, Applicant has amended claims no longer recite “acquisition unit,” “difference calculator,” and “a 

	In response to Applicant’s amendments, the interpretation of claims 1, 2, 8, and 10 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has been removed.

12.	Applicant submits “Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. As shown in the preceding section, the claims no longer recite “acquisition unit,” “difference calculator,” and “a display unit”, rendering the rejection moot.” [Applicant’s Remarks, 02/08/2021, page 6]

	In response, the Examiner agrees. Accordingly, the previously issued rejections of claims 1-8 and 10-11 under 35 U.S.C. 112(a) are withdrawn.

13.	Applicant submits “Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. As shown in the preceding section, the claims no longer recite “acquisition unit,” “difference calculator,” and “a display unit”, rendering the rejection moot.” [Applicant’s Remarks, 02/08/2021, page 6]

	In response, the Examiner agrees. Accordingly, the previously issued rejections of claims 1-8 and 10-11 under 35 U.S.C. 112(b) are withdrawn.

14.	Applicant submits “that amended claim 1 integrates the claimed subject matter into a practical application and is an improvement over prior systems by providing a visual depiction of 

With respect to Step 2A, Prong Two, Applicant submits that “the amended claim 1 integrates the claimed subject matter into a practical application and is an improvement over prior systems by providing a visual depiction of the difference of some or all of the comparison areas on the screen color-coded based on degrees of the differences in the passage rate and in the sales amount of each of the comparison areas in the store.” The Examiner respectfully disagrees. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claim 1, are the “controller” for implementing the claimed steps, and “a display.” These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
It is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps (See, e.g., Specification at paragraph 0033, noting that “A function of controller 20 may be implemented only by hardware or may be implemented by a combination of hardware and software. Controller 20 can be configured with, for example, a microcomputer, a central processing unit (CPU), a micro processing unit (MPU), a digital signal processor (DSP)...”), which amounts to using a computer as a tool to perform an abstract idea, and 
Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components, controller, display, or that these components are used in a unique or unconventional manner different from their ordinary purpose. Certainly, the Specification makes it clear that the steps involve general purpose computer operations (See, e.g., Specification at paragraph [0033]). The claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the acquiring, extracting, calculating, and providing, steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. While Applicant submits that “the claimed subject matter into a practical application and is an improvement over prior systems by providing a visual depiction of the difference of some or all of the comparison areas on the screen color-coded based on degrees of the differences in the passage rate and in the sales amount of each of the comparison areas in the store. This makes it possible to easily recognize degrees of fluctuations in the passage rate and in the sales amount of each of the comparison areas only through a check of a color of each of the comparison areas.” There is no support to show that implementing the claim steps amounts to a technical improvement. Furthermore, it is noted that while the claim recites “provides a visual depiction of the difference,” there is not mention in the claims of providing a visual depiction of the difference of some or all of the comparison areas on the screen color-coded based on degrees of the 
Similarly, the fact that the visual depiction of the difference between the first flow line information and the second flow line information is displayed suggests merely invoking a generic computing device as a tool for displaying information, which amounts to use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. See also, MPEP 2106.05(f). See also, 2019 PEG at page 55, noting that “For example, a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, without specifying how” is a mere instruction to apply a judicial exception. Thus, the additional elements do not add significantly more to the abstract idea because they are simply applying the abstract idea without any recitation of details of how to carry out the abstract idea. Moreover, in response to the Applicant’s argument that “amended claim 1 is an improvement over prior systems,” the Examiner  notes that the Applicant’s response has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing that the limitation of “a display that provides a visual depiction of the difference between the first flow line information and the second flow line information” requires anything other than an interface of a generic computer to display the data.  Merely using a generic computer to display data amounts to simply using a computer as a tool to 
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in the independent claims are directed to: a controller and a display. The controller and display merely describe implementation of the invention using elements of a general purpose computer (see at least paragraph [0028]: “Display unit 13 is, for example, a liquid crystal display.” and paragraph 0033]), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.
 For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

15.	Applicant submits “the cited portions of the applied references are not understood to disclose or suggest each and every limitation of claim 1, and claims 8 and 10, similarly.” [Applicant’s Remarks, 02/08/2021, page 10]

In response to the Applicant’s argument that “the cited portions of the applied references are not understood to disclose or suggest each and every limitation of claim 1, and claims 8 and 

16.	Applicant submits “Shaw does not disclose or suggest that the first and second sets of movements are associated with respective sales information.” [Applicant’s Remarks, 02/08/2021, page 11]

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first and second sets of movements are associated with respective sales information) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, Shaw teaches the actual recited claim limitation “extract first flow line information associated with first sales information and second flow line information associated with second sales information.” In at least paragraphs 0067 and 0071, Shaw teaches the instant limitation by importing sales data associated with customer movement patterns from an external system. In particular, Shaw’s process of retrieving retail metrics and sales data from an external system such as point of sales (POS) device, an inventory management system, customer relationship management (CRM) system, or combinations of these, which encompasses obtaining correlations between sales data associated with customer movement patterns, as discussed in at least paragraphs 0067, 0071, 0093, 0095 is reasonably understood 
As noted in paragraph [0031] of the Applicant’s Specification, “Passage rate calculator 22 and sales amount calculator 23 respectively calculate a passage rate and a sales amount in a period (a time, a date, a day of week, or the like) designated via input unit 12.” Similarly, paragraph [0068] of Shaw notes that “Conversions can be for any time period such as an hour, day, week, month, quarter, year, and so forth…”
In further support of the reasonableness of mapping Shaw’s local regression procedure to the claimed linear regression classifier, it is noted that paragraph 0011 of Shaw discloses that “A method includes collecting first tracking data representing movements of a first set of customers through a first layout of a store, generating a first distribution using the first tracking data, correlating the first distribution to a first value of a sales metric, collecting second tracking data representing movements of a second set of customers through a second layout of the store, different from the first layout, generating a second distribution using the second tracking data, correlating the second distribution to a second value of the sales metric, and comparing the first value of the sales metric to the second value of the sales metric to determine whether to recommend the first layout or the second layout. The sales metric may include sales conversion...” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Shaw teaches and at least suggests “extract first flow line information associated with first sales information and second flow line information associated with second sales.” Accordingly, this argument is found unpersuasive.



Claim Rejections - 35 USC § 101

18.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

19.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-8 and 10-11 are directed to a device, and a method (i.e., process, machine, manufacture, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-8 and 10-11 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-8 and 10-11  are directed toward an information presentation device and method. Claims 1-8 and 10-11 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1, and 10 instructing how to “acquire, on a person-by-person basis, a plurality of pieces of flow line information on a plurality of people moving in a facility and a plurality of pieces of sales information indicating sales amounts of an item or of a service in the facility purchased by the plurality of people; extract first flow line information associated with first sales information and second flow line information associated with second sales information different from the first sales information from the plurality of pieces of flow line information and the plurality of pieces of sales information and calculate difference flow line information indicating a difference between the first flow line information and the second flow line information; and provides a visual depiction of the difference between the first flow line information and the second flow line information” would be directed to the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). The claim limitations are directed to acquiring data (i.e. flow line information on a plurality of people moving in a facility and a plurality of pieces of sales) and analyzing the data. The data is used to evaluate movement and 
The claims have been found to recite an abstract idea that falls into “Mental Processes.” Exemplary claim 1 recites the following steps “acquire, on a person-by-person basis, a plurality of pieces of flow line information on a plurality of people moving in a facility and a plurality of pieces of sales information indicating sales amounts of an item or of a service in the facility purchased by the plurality of people; extract first flow line information associated with first sales information and second flow line information associated with second sales information different from the first sales information from the plurality of pieces of flow line information and the plurality of pieces of sales information and calculate difference flow line information indicating a difference between the first flow line information and the second flow line information.” These steps describe data gathering, observation, and decision making. In particular, data is collected, data is analyzed, and results are displayed (“display the difference flow line information”), which are a combination of “observation, evaluation, judgment, opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52. Thus, there steps recite the abstract concept of “mental processes.” 
The claims also perform various mathematical analyses throughout the claims. For example, the series of steps in claim 1 instructing how to “acquire, on a person-by-person basis, a plurality of pieces of flow line information on a plurality of people moving in a facility and a plurality of pieces of sales information indicating sales amounts of an item or of a service in the facility purchased by the plurality of people; extract first flow line information associated with first sales information and second flow line information associated with second sales information different from the first sales information from the plurality of pieces of flow line information and the plurality of pieces of sales information and calculates difference flow line information indicating a difference between the first flow line information and the second flow line information,” recite an abstract idea that would be directed to the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These steps describe mathematical calculations such as calculating difference flow line information indicating a difference between the first flow line information and the second flow line information. The claims are directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “organizing human activities” and “mathematical concepts.” Independent claims 8 and 10 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a controller” and “a display.” The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular Controller 20 can be configured with a semiconductor element or the like. A function of controller 20 may be implemented only by hardware or may be implemented by a combination of hardware and software. Controller 20 can be configured with, for example, a microcomputer, a central processing unit (CPU), a micro processing unit (MPU), a digital signal processor (DSP), a field-programmable gate array (FPGA), or an application specific integrated circuit (ASIC)” and [0037]: “Information presentation system 1 of the present disclosure can be configured with, for example, cooperation between a hardware resource such as a processor and a memory and a program), and paragraph 0021 describes well-known storage devices ([0021]: “Storage unit 30 stores information received by controller 20 via receiver 11 and information generated by controller 20. For example, storage unit 30 stores flow line information 31, area information 32, transition probability information 33, POS data 34, and position information 35. Storage unit 30 can be configured with, for example, a random access memory (RAM), a dynamic random access memory (DRAM), a ferroelectric RAM, a flash memory, or a magnetic disk. Alternatively, storage unit 30 can be configured with any combination of a RAM, a DRAM, a ferroelectric RAM, a flash memory, and a magnetic disk.”). The claim is directed to an abstract idea.

Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to provide a visual depiction of the difference between the first flow line information and the second flow line information. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites hardware and software elements, such as “a controller” and “a display” these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The step for acquiring, on a person-by-person basis, a 5plurality of pieces of flow line information merely encompasses insignificant pre-solution data gathering activity accomplished e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPG2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F,3d 607, 610, 118 USPG2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIF Techs., Inc., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1030, 1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1036 (Fed. Cir, 2014) (computer receives and sends information over a network). Similarly, the claim step for providing a visual depiction of the difference between the first flow line information and the second flow line information amounts to insignificant extra-solution activity. Moreover, the providing a visual depiction activity amounts to using an interface of a generic computer to display the output, which is not enough for eligibility. See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253,1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or 
Claims 2-8 and 10-11  are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-7 and 11 (i.e., inputs a setting value for setting the first sales information and the second sales information; wherein the display is configured to change a display mode between displaying the difference flow line information based on the first flow line information and displaying the difference flow line information based on the second flow line information; wherein the first flow line information and the second flow line information are each divided into partial flow lines, each of the partial flow lines being assigned with weight information based on a number of passing people, calculate difference weight information that indicates a difference between the weight information on each of the partial flow lines of the first flow line information and the weight information on each of the partial flow lines of the second flow line information, and to display the difference weight information; wherein the facility is a single store; wherein the facility is a shopping mall where a plurality of stores are located together; wherein the facility is a theme park where a plurality of attractions are located together) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-7 and 11 fail to 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant 

24.	Claims 1-3, 5-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, Pub. No.: US 2013/0226655 A1, [hereinafter Shaw], in view of Golan, Pub. No.: US 2010/0013931 A1, [hereinafter Golan].

As per claim 1, Shaw teaches an information presentation device comprising: a controller programmed to: acquire, on a person-by-person basis, a plurality of pieces of flow line information on a plurality of people moving in a facility and a plurality of pieces of sales information indicating sales amounts of an item or of a service in the facility purchased by the plurality of people (paragraph 0002, discussing that the invention relates to systems and techniques for quantifying movement patterns; paragraph 0005, discussing that movement patterns for customers in a retail environment are quantified using a set of movement traces. The quantifications are correlated with other retail metrics to determine which patterns are conducive to positive results for the retailer…In another implementation, a set of node sequences representing paths of customers in the retail environment are obtained. The node sequences are associated with consumer behavior patterns; paragraph 0053, discussing that computer system 201 further includes subsystems such as central processor 302, system memory 304, input/output (I/O) controller 306, display adapter 308, serial or universal serial bus (USB) port 312, network interface 318, and speaker 320…; paragraph 0059, discussing that FIG. 4 shows a block diagram of an environment in which a system 405 for analyzing and correlating customer movement to retail metrics (e.g., sales data) may be used…The storage includes a database 450 to store tracking data, a database 455 to store node sequences, a database 460 to store retail metric correlations, and a database 465 to 

extract first flow line information associated with first sales information and second flow line information associated with second sales information different from the first sales information from the plurality of pieces of flow line information and the plurality of pieces of sales information and calculate difference flow line information indicating a difference between the first flow line information and the second flow line information (paragraph 0067, discussing that database 460 stores correlations between sales data, key performance indicators (KPI)s, and other retail metrics to customer movement patterns. Retail metrics or sales data (i.e. extract first flow line information associated with first sales information and second flow line information associated with second sales information) may be imported from an external system such as point of sales (POS) device, an inventory management system, customer relationship management (CRM) system, financials system, warehousing system, or combinations of these. In a specific implementation, a retail metric includes conversion data or a conversion rate. A conversion can be expressed as a percentage of customers that enter the store and purchase a good, service, or both. The conversion can be calculated by dividing a number of sales transactions by a number of customers who enter the store. Conversion measures the amount of people who enter store versus the number of customers who make a purchase; paragraph 0071, discussing that database 465 stores correlations between customer movement patterns and consumer behavior or actions. Actions that a customer may take inside the store include making a purchase, not making a purchase, shoplifting, talking to a salesperson, not talking to a salesperson, using a fitting room, not using a fitting room, pausing in front of display, walking past a display, and the like; paragraph 0093, discussing that a step 820 includes collecting second tracking data representing movements of a second set of customers through the store during a second time period, different from the first time period (i.e. difference flow line information indicating a difference between the first flow line information and the second flow line information)…The first and second time periods may be different days of a week. The first and second time periods may be the same day of different weeks; paragraph 0095, discussing that a step 830 includes comparing one of the first or second distributions to another of the first or second distributions.  A step 835 includes based on the comparison, calculating a first metric or first value indicating a degree of difference between the one of the first or second distributions and the other of the first or second distributions. One of the first or second distributions may be identified as a background, 

a display unit (paragraph 0070, discussing that the reporting and notification server is responsible for displaying reports and results from the data analysis, and generating and sending notifications and alerts. Results from the analysis may be displayed on graphical user interface (GUI); paragraph 0118, discussing that FIG. 14 shows a set of nodes 1405 that are placed at various locations on a floor plan of store. The set of nodes have been assigned node identifiers or indices. In this example, there are 36 nodes. It should be appreciated, however, that there can be any number of nodes depending on factors such as the area of the store, desired granularity, and application of the system. In a specific implementation, placement of the nodes is based on traffic density. In this specific implementation, denser traffic areas have more nodes than sparser traffic areas.  FIG. 15 shows an example of a track 1505 that represents a customer's movement in a store; paragraphs 0053, 0119).

Shaw does not explicitly teach a display that provides a visual depiction of the difference between the first flow line information and the second flow line information. However, Golan in the analogous art of capturing, storing, analyzing and displaying data relating to the movements of objects teaches this concept (paragraph 0002, discussing systems and methods for capturing, storing, analyzing and displaying data relating to the movements of objects, and more particularly to systems and methods for capturing, storing, analyzing data relating to the movements of persons of interest (POIs) in a specified area and displaying this data in a graphically meaningful and useful manner; paragraph 0016, discussing that the retail traffic analyzer allows for the data to be compared for different ROIs, in different departments, and in different stores. For example, the number of shoppers entering one ROI for a particular time period can be graphically compared with the number of shoppers entering a different ROI for that period (i.e., graphical depiction 

Shaw is directed toward systems and techniques for quantifying customer movement patterns. Golan is directed toward a systems and methods for capturing, storing, analyzing data relating to the movements of persons of interest in a specified area. Therefore they are deemed to be analogous as they both are directed towards customer movement analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw to include a display unit that displays the difference flow line information to “display data relating to the movements of persons of interest in a specified area in a graphically meaningful and useful manner” (as suggested in paragraph 0002 of Golan), thereby assisting managers of a store in understanding customer behavior in brick-and-mortar stores and allowing Shaw’s users to optimize store layout, and improve store operations.

As per claim 2, Shaw teaches the information presentation device according to claim 1, further comprising an input unit that inputs a setting value for setting the first sales information and the second sales information (paragraph 0006, discussing that a method includes collecting 

As per claim 3, Shaw teaches the information presentation device according to claim 1,  wherein the display is configured to change a display mode (paragraph 0063, discussing that this system provides a comprehensive in-store analytics platform that pulls together a comprehensive set of information for retailers to make intelligent business decisions about their retail locations and visualizes it in a variety of automatic, intuitive views to help retailers find those key lessons to improve the stores.  The system provides the ability to connect traffic, dwell times, and other shopper behaviors to actual sales at the register. Users can view heat maps of visitor traffic measure traffic over time (i.e., changing a graphical representation to show the difference between a first flow of shoppers and a second flow of shoppers is considered to be changing a display mode), in the stores or areas of the stores, and connect visitors and sales to specific outside events. The system can provide micro-level conversion information for areas like departments, aisles, and specific displays, to make directly actionable in-store measurement and analysis; paragraph 0070, discussing that the reporting and notification server is responsible for displaying reports and results from the data analysis, and generating and sending notifications and alerts.  Results from the analysis may be displayed on graphical user interface (GUI), printed on paper, or both.  The displayed results may include graphs, charts (e.g., pie chart, bar chart, or area graphs), tables, text, or combinations of these; paragraph 0088, discussing that FIG. 7B shows an example of a heat map 750 that may be generated based on the histogram.  A heat map is an example of one particular visualization of the histogram. A heat map is a graphical 

Shaw does not explicitly teach changes a display mode between displaying the difference flow line information based on the first flow line information and displaying the difference flow line information based on the second flow line information. However, Golan in the analogous art of customer movement analysis teaches this concept (paragraph 0016, discussing that different graphical representations of the same data are available. For example, dwell time may be shown in the form of a bar graph, or in the form of a bar graph, or can be shown in the form of a "heat map," which represents the amount of dwell time in a color coded map analogous to heat images; paragraph 0094, discussing that the user can also select to have a Path Map or "Heat" Map produced for the same time period.  As shown in FIG. 9, the Path Map 900 is superimposed over a still image of the ROI and shows the paths 905 of the objects that were in the ROI (i.e. difference flow line information) for the selected time frame and dwell time; paragraph 0102, discussing that the Directional Analysis method generates an analysis of the flow of shoppers within the store and more specifically, the directions in which the shoppers move with the areas of the store…FIG. 12 illustrates a line graph 1200 showing the results of a directional analysis (i.e. difference flow line information); paragraph 0103, discussing that when Continuous is selected in the Time Span area, a legend 1205 is displayed below the line graph 1200 showing the breaks between dates selected for the report (as shown in FIG. 12). If this option is selected with the Recurrence feature, the legend only shows the separation of days and not dates. A Path Map similar to that shown for the Dwell Time Analysis report discussed above can also be created for this report, if required; 

Shaw is directed toward systems and techniques for quantifying customer movement patterns. Golan is directed toward a systems and methods for capturing, storing, analyzing data relating to the movements of persons of interest in a specified area. Therefore they are deemed to be analogous as they both are directed towards customer movement analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shaw to include a display unit that changes a display mode between difference flow line information based on the first flow line information and difference flow line information based on the second flow line information, thereby assisting managers of a store in understanding customer behavior in brick-and-mortar stores and allowing Shaw’s users to optimize store layout, and improve store operations.

As per claim 5, Shaw teaches the information presentation device according to claim 1, wherein the facility is a single store (paragraph 0005, discussing that movement patterns for customers in a retail environment are quantified using a set of movement traces. The quantifications are correlated with other retail metrics to determine which patterns are conducive to positive results for the retailer; paragraph 0006, discussing that the method includes collecting first tracking data representing movements of a first set of customers through a store during a first time period, generating a first distribution using the first tracking data, collecting second tracking data representing movements of a second set of customers through the store during a second time period, different from the first time period; paragraph 0015, discussing that the method includes obtaining a set of node sequences that represent paths of customers in a store; paragraph 0061, discussing that the store is a retail space (e.g., "brick and mortar" business) and the subjects are people or human beings…The retail space may be a grocery store, supermarket, clothing store, jewelry store, department store, discount store, warehouse store, variety store, mom-and-pop, specialty store, general store, convenience store, hardware store, pet store, toy store, or mall--just to name a few examples; paragraph 0031).

As per claim 6, Shaw teaches the information presentation device according to claim 1, wherein the facility is a shopping mall where a plurality of stores are located together (paragraph 0061, discussing that the store is a retail space (e.g., "brick and mortar" business) and the subjects are people or human beings…The retail space may be a grocery store, supermarket, clothing store, jewelry store, department store, discount store, warehouse store, variety store, mom-and-pop, specialty store, general store, convenience store, hardware store, pet store, toy store, or mall--just to name a few examples).

Claims 8 and 10 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 8 and 10 an information presentation device and an information presentation method (paragraph 0012, discussing that the method may include counting a number of customers of the first set of customers who pass by a specific location in the store to generate the first distribution, and counting a number of customers of the second set of customers who pass by the specific location in the store to generate the second distribution; paragraph 0053, discussing that computer system 201 further includes subsystems such as central processor 302, system memory 304, input/output (I/O) controller 306, display adapter 308, serial or universal serial bus (USB) port 312, network interface 318, and speaker 320. In an embodiment, a computer system includes additional or fewer subsystems. For example, a computer system could include more than one processor 302 (i.e., a multiprocessor system) or a system may include a cache memory; paragraph 0070, discussing that results from the analysis may be displayed on graphical user interface (GUI); paragraph 0123, discussing that the system can provide a graphical user interface tool to facilitate the association).

Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above. 

25.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Golan, in further view of Saurabh et al., Patent No.: US 8,812,344 B1, [hereinafter Saurabh].

As per claim 4, Shaw teaches the information presentation device according to claim 1, wherein the first flow line information and the second flow line information are each divided into partial flow lines (paragraph 0073, discussing that the system collects tracking data representing movements of customers through a store. In a specific implementation, the tracking data includes an a collection of individual tracks, each individual track representing a single customer's path through the store as the person moves from camera view to camera view through the store. The 

Shaw does not explicitly teach each of the partial flow lines being assigned with weight information based on a number of passing people, the controller is further programmed to calculate difference weight information that indicates a difference between the weight information on each of the partial flow lines of the first flow line information and the weight information on each of the partial flow lines of the second flow line information, and the display is configured to display the difference weight information. However, Saurabh in the analogous art of determining crowd density teaches these concepts. Saurabh teaches: 

each of the partial flow lines being assigned with weight information based on a number of passing people (abstract, discussing a system, method, and apparatus for determining the impact of crowding on retail performance based on a measurement for behavior patterns of people in a store area. The invention captures a plurality of input images of the people by at least a means for capturing images, such as cameras, in the store area. In the captured plurality of input images, each person's shopping path is detected by a video analytics-based tracking algorithm. A subset of the people is identified as a crowd in the store area. In relation to the crowd, the behavior patterns of the target person are measured. After aggregating the measurements for the behavior patterns over a predefined window of time, the invention can calculate a crowd index and a crowd impact index for the store area based on the measurements. A crowd index shows the level of crowd density in the store area caused by a crowd, including traffic count of the crowd in the store area; col. 1, lines 28-33, discussing that the invention applies spatiotemporal criteria to shoppers' trips to detect a crowd and calculate a crowd index in a store area in a retail space.  The shoppers' trips are detected based on tracking information by video analytics of the video images captured in the target measurement area; col. 1, lines 48-53, discussing Paragios combined the change detection map with geometric weights to estimate a measure of congestion of the subway platform. Paragios used the total weighted sum over the segmented region as the calculated crowdedness measure (i.e. each segmented region is assigned a weight based on crowd density); col. 3, lines 29-31, discussing that a crowd index shows the level of crowd density in the store area caused by a crowd, including a traffic count of the crowd in the store area (i.e. weight based on a number of passing people (traffic count); col. 16, lines 29-47, discussing that if the approach 1) is applied in the crowd index calculation, the crowd index stays the same for the same number of shoppers during the time periods. In exemplary "table 1" 621 shown in FIG. 14, the number of shoppers is divided by the size of the grid 580, shown in FIG. 11, and the crowd index stays the same for the same number of shoppers throughout all of the time periods. For example, the second row shows that there were "2" shoppers in an incidence during the time 

the controller is further programmed to calculate difference weight information that indicates  a difference between the weight information on each of the partial flow lines of the first flow line information and the weight information on each of the partial flow lines of the second flow line information (col. 3, lines 29-31, discussing that a crowd index shows the level of crowd density in the store area caused by a crowd, including a traffic count of the crowd in the store area (i.e. difference between higher density crowding and lower density crowding); col. 16, lines 29-47, discussing that if the approach 1) is applied in the crowd index calculation, the crowd index stays the same for the same number of shoppers during the time periods. In exemplary "table 1" 621 shown in FIG. 14, the number of shoppers is divided by the size of the grid 580, shown in FIG. 


the display is configured to display the difference weight information (col. 3, lines 29-31, discussing that a crowd index shows the level of crowd density in the store area caused by a crowd, including a traffic count of the crowd in the store area (i.e. difference weight information); col. 3, lines 50-62, discussing that the population-based method counts the number of shoppers per square foot of shopping area in the store area. The invention can also count the number of shoppers within a given radius of a shopper when they are in the store area, as a relative measure among the shoppers. The calculation of the average density of sections in the store area over a predefined period of time is used to produce a density map (i.e., displaying the difference weight information). The shopper trip-based method measures the frequency and extent of personal space encroachment among the shoppers present in the store area. The measurement is taken instantaneously, at regular intervals. The instantaneous measure of the crowd index is then averaged over the interval to get a continuous measure of CI; col. 6, lines 27-41, discussing that a subset of the people is identified as a crowd in the store area.  In relation to the crowd, the behavior patterns of target persons are measured.  After aggregating the measurements for the behavior patterns over a predefined window of time, the invention can calculate a crowd index and a crowd impact index for the store area based on the measurements.  The crowd index shows the level of crowd density in the store area, including the traffic count of the crowd in the store area…A crowd impact index comprises the traffic count of target people who make trips to the store area and a shopping time index, such as the average shopping time changes of the target people, in relation to a crowd in the measured store area; col. 7, lines 34-40, discussing that the invention calculates the average density of the sections in the store area over a predefined period of time. The density map can be used to calculate how the crowding influenced the performance of the store area over the period of time in an exemplary embodiment. An activity map is constructed based on the crowding in each section in the store area (i.e., display the difference weight information); col. 14, lines 12-28, discussing that in the exemplary density map shown in FIG. 10, the coordinates of tracking 420 are accumulated in the measured store area over a 

The Shaw-Golan combination is directed toward techniques for customer movement analysis. Saurabh is directed toward a system, method, and apparatus for determining the presence of a crowd and its impact on retail performance. Therefore they are deemed to be analogous as they both are directed towards customer traffic analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shaw-Golan combination to assign each of the partial flow lines with weight information based on a number of passing people, calculate difference weight information on a partial flow line of the difference flow line information based on a difference between the weight information on each of the partial flow lines of the first flow line information and the weight information on each of the partial flow lines of the second flow line information, and change a display mode for each piece of the difference weight information as taught by Saurabh, thereby “providing analytics to help retailers optimize the traffic levels in different parts of their stores to maximize sales while providing a positive shopping experience” (as suggested by Saurabh, col. 2, lines 29-46) and allowing Shaw’s users to view traffic level information and optimize the traffic levels in different parts of their stores to maximize sale.

26.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Golan, in further view of Douglas et al., Pub. No.: US 2017/0006429 A1 , [hereinafter Douglas].

As per claim 7, the Shaw-Golan combination teaches the information presentation device according to claim 1, but it does not explicitly teach wherein the facility is a theme park where a plurality of attractions are located together. However, Douglas in the analogous art of path management system teaches this concept  (paragraph 0010, discussing that the operations may include determining one or more of a region of high user density, a region of low user density, a region of high user velocity, and a region of low user velocity based on the determined user density map and user velocity map. In various embodiments, the operations may include providing instructions to modify existing store conditions. In certain aspects, the instructions may include one or more of instructions to change a status of a point of service, instructions to change a status of a queue, and instructions to change a staffing level of at least part of a service location; paragraph 0028, discussing that consistent with disclosed embodiments, user actions 101 may include the movement of users in an environment, such as the movement of patrons in a mall, store, restaurant, concert hall, amusement park (i.e. theme park), or similar entertainment facility; paragraph 0031, discussing that modification instructions 113 may comprise instructions to create 

The Shaw-Golan combination is directed toward techniques for customer movement analysis. Douglas is directed toward systems and methods for automatic path management. Therefore they are deemed to be analogous as they both are directed towards tracking user movement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Shaw-Golan combination to include a facility such as a theme park where a plurality of attractions are located together as taught by Douglas, thereby providing real-time path information related to the movement of users in different environments such as a mall, store, restaurant, concert hall, amusement park, or similar entertainment facility, thus allowing service providers to optimize the layout of an environment, or to modify the status of a queue or service location (as suggested by Douglas, paragraph 0006).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Fanourgiakis et al., Pub. No.: US 2016/0104175 A1 – relates to systems of arranging stores in accordance with acquired data and/or data analytics.
B.	Pradhan et al., Patent No.: US 9,875,481 B2 – relates to a  system for capturing retail store data and aggregated metrics comprising a computer that extracts traffic data from one or more traffic servers and stores the traffic data in a database.  The 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683